ALLOWANCE

Response to Amendment
Applicant's amendment filed on 07/12/2022 has been entered.  Claims 1, 5-7, and 11-14 have been amended.  Claims 1-14 are still pending in this application, with claim 1 being independent.
In consideration of the amendments/arguments with respect to claims 5-7, rejection under 35 U.S.C. 112(b) or 35 U.S.C 112(pre-AIA ), second paragraph, has been withdrawn.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest an illumination optical system for an imaging device with a plurality of light sources arranged in an annular shape; a prism plant in an annular shape about an optical axis of illumination light from the light sources, the prism plate having a prism surface on which light is incident and on which a plurality of prisms are arranged in an annular shape along a circumferential direction of the prism plate, a first flat section on which the illumination light from the light sources falls incident and which is formed in an annular shape along the circumferential direction of the prims plate at the inner side of the prism surface in the radial direction of the prims plate, and an emission plane that emits the illumination light, wherein the prism surface is formed on an outer peripheral side outward from a predetermined radius of the prism plate that is centered on the optical axis, and wherein the first flat section is formed on an inner peripheral side inward from the predetermined radius of the prism plate that is centered on the optical axis as specifically called for the claimed combinations.
The closest prior art, Yamazaki et al. (US 2013/0329437) teaches several limitations and their specifics as rejected in the office action on 04/12/2022.
However Yamazaki fails to disclose a first flat section upon which the illumination light from the light sources falls incident and which is formed in an annular shape along the circumferential direction of the prism plate at the inner side of the prism surface in the radial direction of the prism plate, wherein the first flat section is formed on an inner peripheral side inward from the predetermined radius of the prism plate that is centered on the optical acis as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Yamazaki reference in the manner required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/Examiner, Art Unit 2875